Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is a display device that includes a light emitting diode electrically connected between a driving voltage line and a common voltage line; a driving transistor electrically connected between the driving voltage line and the light emitting diode; a second transistor electrically connected between a first electrode of the driving transistor electrically connected to the driving voltage line and a data line; a first scan line electrically connected to a gate electrode of the second transistor; a third transistor electrically connected between a second electrode of the driving transistor electrically connected to the light emitting diode and a gate electrode of the driving transistor; and a connection electrode that connects the gate electrode of the driving transistor and the third transistor, wherein at least a part of a contact portion where the connection electrode contacts the third transistor does not overlap the first scan line.
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was a display device including, inter alia, 
a connection electrode that electrically connects the gate electrode of the driving transistor and the third transistor; and 
a contact portion where the connection electrode electrically contacts the third transistor, 
wherein at least a part of the contact portion does not overlap the first scan line, of claim 1 (fig. 1 and 4; see connection electrode 1175, contact portion 1166 and first scan line 151); and 
a connection electrode disposed on the second interlayer insulating layer and electrically connecting the gate electrode of the driving transistor and the second electrode of the third transistor; and 
a contact portion where the connection electrode electrically contacts the second electrode of the third transistor, 
wherein at least a part of the contact portion does not overlap the lower second scan line, of claim 18 (fig. 3; see connection electrode 1175, contact portion 1166 and lower second scan line 152a).
Cho et al. (US 2021/0249498), hereinafter Cho, teaches a display device that includes a first thin-film transistor (TFT) including a first semiconductor layer including silicon semiconductor and a first gate electrode insulated from the first semiconductor layer, a first interlayer insulating layer covering the first gate electrode, a second TFT arranged on the first interlayer insulating layer and including a second semiconductor layer including oxide semiconductor and a second gate electrode insulated from the second semiconductor layer, a second interlayer insulating layer covering the second gate electrode, a first power supply voltage line arranged on the second interlayer insulating layer, a first planarization layer covering the first power supply voltage line, and a data line arranged on the first planarization layer and at least partially overlapping the first power supply voltage line.  See fig. 2, 4 and 5.  Specifically, Cho teaches a connection line 171 that connects between the S3 electrode of T3, G1 electrode of T1, and D4 electrode of T4 by vias 31 and 32.  However, Cho does not teach nor suggest the above relationships between the contact portion and the first scan line and the second scan line.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM V SHENG/Primary Examiner, Art Unit 2628